DETAILED ACTION
This action is responsive to the pending claims, 1-36, received 03 August 2020. Accordingly, the detailed action of claims 1-36 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-12, 33, 35 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Lei et al (US 20180248932 A1, hereafter referred to as Lei).

Regarding claim 1 Ravindran teaches a method at a first node of a network, comprising: 
receiving, at the first node, a request, the request transmitted from the second node to the first node through a first type of networking (Ravindran [0074] discloses forwarding a request, which is encapsulated in the protocol of the traversed network, from an first ETR received at a second ETR)
communicating a Content Centric network (CCN) packet via a IP tunnel between the first node and the second node (Ravindran [0070, 0050] discloses communicating an ICN packet via a path between a first node (Ingress Tunnel Router 130A) and a second node (Egress Tunnel Router 120C) wherein the path comprises a route that traverses tunnels directed to IP addressed endpoints ([0009, 0047])), wherein communicating the CCN packet comprises using the IP tunnel to communicate the CCN 
However, Ravindran does not explicitly teach the details of establishing an IP connection between nodes such that Ravindran does not explicitly teach, receiving, at the first node, a request from a second node to establish a persistent internet protocol (IP) tunnel between the first node and the second node; establishing the persistent IP tunnel between the first node and the second node upon receiving the request to establish the persistent IP tunnel, the persistent IP tunnel established in accordance with the first type of networking.
Lei, in an analogous art, teaches receiving, at the first node, a request from a second node to establish a persistent internet protocol (IP) tunnel between the first node and the second node (Lei [0008, 0046, 0057] discloses receiving a communication request from a remote terminal), the request transmitted form the second node to the first node through a first type of networking (Lei [0008] discloses receiving a communication connection request from a TCP/IP network); 
establishing the persistent IP tunnel between the first node and the second node upon receiving the request to establish the persistent IP tunnel (Lei [0008, 0046, 0057] discloses receiving a communication request from a remote terminal), the persistent IP tunnel established in accordance with the first type of networking (Lei [0025, 0030] discloses a plurality of networks including a first type of networking including TCP/IP network [0032], wherein the IP connection is established in the TCP/IP network).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravindran in view of Lei in order to configure the IP tunnel between nodes used to communicate CCN packets via the tunnel wherein communicating the CCN packet comprises using the IP connection to communicate the CCN packet between the first node and the second node using a second type of networking, the second type of networking different from the first type of networking, as taught by Ravindran, to be established by receiving, at the first node, a request from a second node to establish a persistent internet protocol (IP) tunnel between the first node and the second node and establishing the persistent IP tunnel between the first node and the second node upon receiving the request to establish the persistent IP tunnel, as taught by Lei.
One of ordinary skill in the art would have been motivated in order to improve the efficient transmission capability of the IP network using existing equipment (no resource upgrades) (Lei [0015]).

Regarding claim 2, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
Additionally, Ravindran-Lei teaches the method further comprising:
receiving at the first node, from a server, configuration information for the persistent IP tunnel (Lei [0045-0046 and 0008] discloses receiving configuration information (IP address) for establishing a direct communication connection, wherein the configuration information is received from an upstream node and forwarded, via intermediate nodes, to a requesting node [0061-0063]); and
forwarding, by the first node, the configuration information to second node (Lei [0026, 0063] discloses forwarding data packets, wherein the packets are propagated thru many routers and nodes [0063]); 


Regarding claim 3, Ravindran-Lei teaches the limitations of claim 2, as rejected above.
Additionally, Ravindran-Lei teaches the method wherein the configuration information comprises one or more addresses for the persistent IP tunnel (Lei [0008]).

Regarding claim 6, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
Additionally, Ravindran-Lei teaches the method further comprising: 
receiving, at the first node from the second node and by the persistent IP tunnel, an interest message indicating content (Ravindran [000045-0046, 0063-0064] discloses sending and receiving an interest packet from a content consumer and Lei [0047] discloses a request for object data).

Regarding claim 7, Ravindran-Lei teaches the limitations of claim 6, as rejected above.
Additionally, Ravindran-Lei teaches the method further comprising:
forwarding, by the first node the interest message to an upstream node based at least in part on the indicated content (Ravindran [0107] teaches forwarding the interest message upon a non-match to a local cache [0105]).

Regarding claim 8, Ravindran-Lei teaches the limitations of claim 7, as rejected above.
Additionally, Ravindran-Lei teaches the method further comprising: 
receiving, at the first node from the upstream node, the indicated content (Ravindran [0046, 0067] teaches receiving an ICN data packet at the ITR from the producer); 
and forwarding the indicated content to the second node by the persistent IP tunnel (Ravindran [0046, 0067]).

Regarding claim 9, Ravindran-Lei teaches the limitations of claim 8, as rejected above.
Additionally, Ravindran-Lei teaches the method wherein:
forwarding the indicated content to the second node is based at least in part on an entry in a pending interest table (PIT) at the first node associating the indicated content with the second node (Ravindran [0046, 0051]).

Regarding claim 10, Ravindran-Lei teaches the limitations of claim 1, as set forth above.
Additionally, Ravindran-Lei teaches the method, the persistent tunnel being a first persistent tunnel (Ravindran [0006] teaches communicating ICN interest and data packets over an second protocol associated with a second communication network and Lei [0008, 0045-0046] discloses establishing a direct IP communication connection based on returned configuration information (IP address)).
However, Ravindran-Lei does not explicitly teach receiving from a third node a second request to establish a second persistent tunnel between the first node and the third node; and the additional limitations (including establishing the second persistent IP tunnel between the first node and the third node based at least in part on the second request, wherein establishing the second persistent IP tunnel occurs at a time when the first persistent IP tunnel is established; and communicating one or more CCN 
However, the limitations of claim 10 are identical to the limitations of claim 1, indicating each additional device (first, second, third and so on) would perform the steps identical to the steps performed by the first device (limitations of claim 1). Ravindran-Lei teach a plurality of devices, including devices which connect to an endpoint (the same endpoint as the first device) to request the same data as the first device (Ravindran [Fig 1, Fig 2] discloses a plurality of ICN endpoints, including endpoints communicating according to ICN protocol [0051]). It would have been obvious for a person having ordinary skill in the art to modify Ravindran-Lei to configure the plurality of devices including, at least, the second and third devices to execute the connection establishment steps (receiving, from a third node, a second request to establish a second persistent IP tunnel; establishing the second persistent IP tunnel between the first node and the third node based at least in part on the second request, wherein establishing the second persistent IP tunnel occurs at a time when the first persistent IP tunnel is established; and communicating one or more CCN packets via the second persistent IP tunnel between the first node and the third node), as executed by the first device (as rejected in claim 1) in order to communicate a CCN packet via the persistent tunnel between the node and the respective device.
One of ordinary skill in the art would have been motivated in order to increase the scalability of the system to serve multiple consumer’s interest simultaneously in a one to many relationship rather than a one to one (provider:consumer) relationship.

Regarding claim 11, Ravindran-Lei teaches the limitations of claim 10, as rejected above.
Additionally, Ravindran-Lei teaches the method further comprising:
receiving, at the first node from the second node and by the first persistent IP tunnel, a first interest message indicating content (Ravindran [000045-0046, 0063-0064] discloses sending and receiving an interest packet from a content consumer and Lei [0047] discloses a request for object data);
forwarding by the first node the interest message to an upstream node based at least in part on the indicated content (Ravindran [0107] teaches forwarding the interest message upon a non-match to a local cache [0105]);
receiving, from the third node and by the second persistent IP tunnel, a second interest message indicating the content, wherein receiving the second interest message occurs after forwarding the first interest message to the second node (Ravindran [0082] discloses, later, receiving interest packets with the same named interest);
receiving, at the first node from the upstream second node, the indicated content based at least in part on forwarding the interest message (Ravindran [0046, 0067] teaches receiving an ICN data packet at the ITR from the producer);
forwarding, from the first node, the content to the second node by the first persistent IP tunnel based at least in part on receiving the first interest message from the second node (Ravindran [0046, 0067]);
forwarding, from the first node, the content to the third node by the second persistent IP tunnel based at least in part on receiving the second interest message from third node (Ravindran [0092])).

Regarding claim 12, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
Additionally, Ravindran-Lei teaches the method wherein:


Regarding claim 33, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
Additionally, Ravindran-Lei teaches the method wherein: 
communicating the CCN packet via the persistent tunnel between the first node an the second node includes: 
transmitting the encapsulated CCN packet through an intermediate node between the node and the router without the intermediate node decoding or detecting content within the encapsulated CCN packet (Ravindran [0050, 0051] teaches transmitting packets via paths traversing a plurality of intermediary nodes wherein the packets are processed in a traditional IP routing and forwarding manner [0069] such that packet traverses a traditional node transparently and unmodified (without decapsulation [0069, 0077]).

Regarding claim 35, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
Additionally, Ravindran-Lei teaches the method wherein:
the first type of networking is IP networking (Ravindran [Fig 5 and 0072] discloses IP networks and locator/identifier separation IP address based overlay network [Fig 5 and 0070]); and
the second type of networking is CCN networking (Ravindran [0001 and 0072]).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Lei et al (US 20180248932 A1, hereafter referred to as Lei) as set forth above regarding claim 1, further in view of Cruz Mota et al (US 20150186775 A1, hereafter referred to as Cruz).
Regarding claim 4, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
However, Ravindran-Lei does not explicitly teach the method wherein each address of the one or more addresses is encoded using a type-length-values (TLV).
Cruz, in an analogous art teaches the method wherein each address of the one or more addresses is encoded using type-length-values (TLV) (Cruz [0057] teaches a plurality of non-compressed addresses in TLVs of a message).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Ravindran-Lei in view of Cruz in order to configure each of the addresses, as taught by Ravindran-Lei, as encoded in TLVs, as taught by Cruz.
KRS Rationale B Simple substitution of one known element (address encoded in a packet as taught by Ravindran-Lei) for another known element (addresses encoded in TLVs as taught by Cruz) in order to yield predictable results (dissemination of address information to recipients) supports the conclusion of obviousness.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Lei et al (US 20180248932 A1, hereafter referred to as Lei) as set forth above regarding claim 1, further in view of Chung et al (US 20180213038 A1, hereafter referred to as Chung).


However, Ravindran-Lei does not explicitly teach the method wherein establishing the persistent IP tunnel further comprises: transmitting, to the router, a message indicating that the persistent IP tunnel has been established based at least in part on receiving the request to establish the persistent IP tunnel; and receiving, at the first node and from the second node, an acknowledgement indicating successful receipt of the message indicating the persistent IP tunnel  has been established(Lei [0046] discloses using a commonly used method to establish communication connection).
Chung, in an analogous art, teaches the method wherein establishing the persistent IP tunnel further comprises:
transmitting, from the first node to the second node, a message indicating that the persistent IP tunnel has been established based at least in part on receiving the request to establish the persistent IP tunnel (Chung [0062, 0086] teaches a three-way handshake procedure in which the server transmits a SYN ACK indicating the establishing of a connection based on receiving a SYN request, requesting a connection); and
receiving, at the first node, from the second node,, an acknowledgement indicating successful receipt of the message indicating that the persistent IP tunnel has been established (Chung [0062, 0086] discloses the last exchange of the three-way handshake as an ACK received from the requesting device).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravindran-Lei in view of Chung in order to configure the establishing of a IP tunnel, according to a commonly used method to establish a communication connection, as taught by Ravindran-Lei, to comprise transmitting, from the first node to the second node, a message indicating the establishing the persistent IP tunnel based at least in part on receiving the request to establish the persistent IP tunnel and receiving, at the first node, from the second node, an acknowledgement indicating successful receipt of the message indicating the establishing the persistent IP tunnel, as taught by Chung.
KSR rationale B, simple substitution of one known element (a commonly used method to establish communication as suggested by Lei) for another (three-way handshake process as taught by Chung) in order to obtain predictable results (establishment of an IP connection) supports the conclusion of obviousness.

Claim 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Lei et al (US 20180248932 A1, hereafter referred to as Lei) as set forth above regarding claim 1, further in view of Shkedi (US 20160286281 A1, hereafter referred to as Shkedi).

Regarding claim 13, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
Additionally, Ravindran-Lei teaches the method wherein the second node is one of a router (Ravindran [0045, 0072, 0066] discloses a ingress/egress router), a digital subscriber line (DSL) modem, an optical network terminal (ONT), or a small cell.
However, Ravindran-Lei does not explicitly teach the method wherein the second node, is one a digital subscriber line (DSL) modem, an optical network terminal (ONT), or a small cell.
Shkedi, in analogous art, teaches method wherein second node is one of a digital subscriber line (DSL) modem (Shkedi [0013, 0016]), an optical network terminal (ONT) (Shkedi [0011]), or a small cell.

KSR rationale B simple substitution of one known element (router as taught by Ravindran-Lei) for another element (DSL Modem or ONT as taught by Shkedi) in order to yield predictable results (enabling internet or network access by a user by acting as an interface between the provider’s network transmission system and the user’s computer or other online interface device) supports the conclusion of obviousness.

Regarding claim 14, Ravindran-Lei teaches the limitations of claim 1, as rejected above.
However, Ravindran-Lei does not explicitly teach the method wherein the first node is a modem termination system (MTS) comprising a cable MTS (CMTS), an optical line terminator (OLT), or a mobile core.
Shkedi, in analogous art, teaches method wherein the first node is a modem termination system (MTS) comprising a cable MTS (CMTS) (Shkedi [0018]), an optical line terminator (OLT), or a mobile core.
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Ravindran-Lei in view of Shkedi in order to configure the provider device (node) as taught by Ravindran-Lei, as one of a modem termination system (MTS) comprising a cable MTS (CMTS), an optical line terminator (OLT), or a mobile core, as taught by Shkedi.
KSR rationale B simple substitution of one known element (node as taught by Ravindran-Lei) for another element (CMTS as taught by Shkedi) in order to yield predictable results (provide data communication enabling services to consumers) supports the conclusion of obviousness.

Claim 30-31, 36 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Park et al (US 20060092964 A1, hereafter referred to as Park).

Regarding claim 30, Ravindran teaches a method at a router of a network, the method comprising:
receiving a Content Centric network (CCN) packet via the persistent IP tunnel from the (Ravindran [0070, 0050] discloses communicating an ICN packet via a path between a first node (Ingress Tunnel Router 130A) and a second node (Egress Tunnel Router 120C) wherein the path comprises a route that traverses tunnels directed to IP addressed endpoints ([0009, 0047]), wherein the CCN packet is communicated between the first node and the second node using a second type of networking, the second type of networking different from the first type of networking (Ravindran [0044-0046] discloses communicating the ICN packet via the path, wherein the ICN packet is encapsulated in the IP address based protocol, where in the ICN packet conforms to a first protocol utilized by ICN endpoints to communicate and is encapsulated or embedded into messages conforming to a second protocol wherein the second protocol is used to convey the encapsulated message).
However, Ravindran does not explicitly teach the specifics of IP tunnel establishment, such that Ravindran does not explicitly teach receiving, from a server, configuration information for a persistent IP tunnel  between the router and a node of the network, the configuration information transmitted between the router and the node through a first type of networking; and communicating to the node, a 
Park, in an analogous art, teaches the specifics of IP tunnel establishment, such that Ravindran does not explicitly teach receiving, from a server, configuration information for a persistent IP tunnel  between the router and a node of the network (Park [00016, 0018, 0038-0039] teaches receiving network information from the server), the configuration information transmitted between the router and the node through a first type of networking (Park [0039] discloses extracting information from the network information transmitting a request, based on the extracted information from the network information, according to the network environment protocol ([0041]). Additionally, Park [0038] requests network information from the server in the first network type ([0032-0034])); and
communicating to the node, a request to establish the persistent IP tunnel in accordance with the first type of networking (Park [0016, 0017, 0018, 0040] teaches establishing a tunnel, wherein the establishing is based on a tunnel request  according to the first networking environment protocol[0041])  and based at least in part on the configuration information (Park [0016] discloses establishing a tunnel based on the received network information); and 
receiving an indication from the node that indicates that the persistent IPU tunnel has been established (Park 0056, 0059, 0070 and 0071] discloses confirming the tunnel by communicating a tunnel complete communication).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravindran in view of Park in order to configure the IP tunnel, as taught by Ravindran, to be configured or established by receiving, from a server, configuration information for a persistent IP tunnel  between the router and a node of the network, the configuration information transmitted between the router and the node through a first type of networking, communicating to the node, a request to establish the persistent IP tunnel in accordance with the first type of networking and based at least in part on the configuration information and receiving an indication from the node that indicates that the persistent IPU tunnel has been established, as taught by Park.
One of ordinary skill in the art would have been motivated in order to automatically provide tunnel service permitting data communication between different communication networks (Park [0003, 0010]).

Regarding claim 31, Ravindran-Park teach the limitations of claim 30, as rejected above.
Additionally, Ravindran-Park teaches the method wherein the configuration information comprises one or more addresses for the persistent IP tunnel (Park [0044-0045]).

Regarding claim 36, Ravindran-Park teach the limitations of claim 30, as rejected above.
Additionally, Ravindran-Park teaches the method wherein receiving the CCN packet via the persistent IP tunnel from the node includes receiving the CCN packet through an intermediate node between the node and the router without the intermediate node decoding or detecting content within the CCN packet (Ravindran [0050, 0051] teaches transmitting packets via paths traversing a plurality of intermediary nodes wherein the packets are processed in a traditional IP routing and forwarding manner [0069] such that packet traverses a traditional node transparently and unmodified (without decapsulation [0069, 0077]).

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Park et al (US 20060092964 A1, hereafter referred to as Park) as applied above regarding claim 31 further in view of Cruz Mota et al (US 20150186775 A1, hereafter referred to as Cruz).

Regarding claim 32, Ravindran-Park teaches the limitations of claim 31, as rejected above.
However, Ravindran-Park does not explicitly teach the method wherein each of the one or more addresses are encoded as type-length-values (TLVs).
Cruz, in an analogous art teaches the method wherein each of the one or more addresses are encoded as type-length-values (TLVs) (Cruz [0057] teaches a plurality of non-compressed addresses in TLVs of a message).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Ravindran-Park in view of Cruz in order to configure the addresses, as taught by Ravindran-Park, as encoded in TLVs, as taught by Cruz.
KRS Rationale B Simple substitution of one known element (address encoded in a packet as taught by Ravindran-Park) for another known element (addresses encoded in TLVs as taught by Cruz) in order to yield predictable results (dissemination of address information to recipients) supports the conclusion of obviousness.

Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20190081890 A1, hereafter referred to as Ravindran) in view of Park et al (US 20060092964 A1, hereafter referred to as Park) as set forth above regarding claim 33, further in view of Muscariello et al (US 20180103128 A1, hereafter referred to as Muscariello).

Regarding claim 34, Ravindran-Park teaches the limitations of claim 313 as rejected above.
However, Ravindran-Park does not explicitly teach the method wherein the intermediate node is a cable modem.
Muscariello, in an analogous art, teaches the method wherein the intermediate node is a cable modem (Muscariello [Fig 8-K] teaches transmitted ICN semantics embedded in IP packets wherein the packet passes thru intermediate routing nodes (Fig 8-K) with a cable modem interface).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Ravindran-Park in view of Muscariello in order to configure the intermediate nodes, as taught by Ravindran-Park, to include cable modems, as taught by Muscariello.
One of ordinary skill in the art would have been motivated in order to permit the intermediate devices to connect to the Internet.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suthar et al (US 20180007176 A1);
Liu et al (US 20180343194 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446